NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SIERRA VVIRELESS, INC., SIERRA
WIRELESS AMERICA, INC., KYOCERA
CORPORATION, KYOCERA COMMUNICATIONS,
INC., AND KYOCERA WIRELESS CORP.,
Petitioners.
MiSce11aneouS Docket No. 969
On Petition for Writ of Mandarnus to the United
States District Court for the Eastern District of TexaS in
case nos. 09-CV-270, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER 
Sierra Wire1eSs, Inc. et a1. (Google) submit a petition
for a writ of mandamus to direct the United States Dis-
trict Court for the Eastern District of Texas to vacate its
October 27, 2010 order denying transfer and to direct
transfer to the United States DiStrict Court for the South-
ern District of Ca1ifornia.
Upon consideration thereof

_
IT ls ORDERED THAT:
Saxon Innovati0ns, LLC is directed to respond no
later than Dece1nber 3, 201().
FOR THE CoURT
NOV 1 8 mm lsi Jan Horbaly
Date J an Horba1y
C1erk
ccc D0n F. Livornese, Esq.
Robert E. Krebs, Esq.
A1exandra C. Fenne11, Esq.
C1erk, United States District Court For The Eastern
District Of TexaS "
Fl E
3 19 U.S. COURT 0lI"` ApPEALS FOR
THE FEDERAL C|RCUlT
NUV 1 8 2010
JAN HORBAL¥
CLERK